 1 Bryan M. Weiss (SBN 128679)
    bweiss@murchisonlaw.com
 2 MURCHISON & CUMMING, LLP
   275 Battery Street, Suite 850
 3 San Francisco, California 94111
   Telephone: (415) 524-4300
 4 Facsimile: (415) 391-2058
 5 Attorneys for Plaintiff
   ATLANTIC CASUALTY INSURANCE
 6 COMPANY
 7
 8
 9                             UNITED STATES DISTRICT COURT
10             EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
11
12 ATLANTIC CASUALTY                           CASE NO. 1:17-cv-00459-DAD-SKO
   INSURANCE COMPANY,
13                                             AMENDED STIPULATION AND
                Plaintiff,                     ORDER RE CONTINUANCE OF
14
         vs.                                   SETTLEMENT CONFERENCE
15                                             AND PRE-TRIAL CONFERENCE;
   SAM CRUM, an individual; SAM                ORDER
16 CRUM WATER WELL DRILLING,
   INC., a California Corporation; PAUL
17 E. PARREIRA, TRUSTEE OF THE                 (Doc. 32)
   CREDIT TRUST CREATED UNDER
18 THE PARREIRA FAMILY TRUST,                  Settlement Conf. Date: 1/8/19
   U.T.D. AUGUST 19, 2008, a Trust,            Time: 10:00 a.m.
19                                             Courtroom: 7
                Defendants.                    Judge: Hon. Sheila K. Oberto
20
21
22
23        The parties hereto, by and through their respective counsel of record, hereby
24 STIPULATE as follows:
25       1.     The Settlement Conference in the above matter is presently set for
26 January 8, 2019. The Pre-Trial Conference is presently set for February 4, 2019. Trial
27 is set for April 2, 2019.
28
                                              1
      AMENDED STIPULATION AND ORDER RE CONTINUANCE OF SETTLEMENT CONFERENCE AND PRE-
                                 TRIAL CONFERENCE; ORDER
 1        2.     On November 20, 2018, oral argument was held on plaintiff's Motion for
 2 Summary Judgment before Judge Drozd. The matter was taken under submission and
 3 there has not been a ruling issued yet. The parties agree that because of the potentially
 4 dispositive nature of the pending MSJ ruling, the Settlement Conference will not be
 5 productive or meaningful and that the case is not presently in settlement posture.
 6 ACIC's claims representative is based in North Carolina.
 7        3.     Defendant Sam Crum is scheduled to undergo major surgery on January
 8 8, 2019 and cannot personally attend the Settlement Conference.
 9        In light of the above, the parties STIPULATE that the Settlement Conference
10 presently set for January 8, 2019 be continued to February 14, 2019 and that the Pre-
11 Trial Conference presently set for February 4, 2019 be continued to March 4, 2019.
12
13 DATED: January 3, 2019               MURCHISON & CUMMING, LLP
14
15                                      By: /s/ Bryan M. Weiss
                                            Bryan M. Weiss
16                                          Attorneys for Plaintiff,
                                            ATLANTIC CASUALTY INSURANCE
17                                          COMPANY

18 DATED: January 3, 2019
19
                                        By: /s/ Alfred L. Whitehurst
20
                                             Attorneys for Defendant
21                                           PAUL E. PARREIRA, TRUSTEE OF
                                             THE CREDIT TRUST CREATED
22                                           UNDER THE PARREIRA FAMILY
                                             TRUST, U.T.D. AUGUST 19, 2008, a
23                                           Trust,
24
25
26
27
28
                                                2
      AMENDED STIPULATION AND ORDER RE CONTINUANCE OF SETTLEMENT CONFERENCE AND PRE-
                                 TRIAL CONFERENCE; ORDER
 1 DATED: January 3, 2019           THOMPSON & ASSOCIATES
 2
 3                                  By: /s/ Linda J. DeVore

 4                                      Attorneys for Defendant
                                        SAM CRUM, an individual; SAM CRUM
 5                                      WATER WELL DRILLING, INC., a
                                        California Corporation
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           3
     AMENDED STIPULATION AND ORDER RE CONTINUANCE OF SETTLEMENT CONFERENCE AND PRE-
                                TRIAL CONFERENCE; ORDER
 1                                       ORDER
 2          Having considered the parties’ above-stipulation (Doc. 32), and good cause
 3 appearing therefore, it is HEREBY ORDERED that:
 4          The Settlement Conference previously set for January 8, 2019, is CONTINUED
 5 to February 14, 2019, 11:00 AM in Courtroom 7 before Magistrate Judge Sheila K.
 6 Oberto, and the Pre-Trial Conference presently set for February 4, 2019 is CONTINUED
 7 to March 4, 2019, 1:30 PM in Courtroom 5 before District Judge Dale A. Drozd.
 8
 9 IT IS SO ORDERED.
10 Dated:     January 3, 2019                        /s/   Sheila K. Oberto        .
11                                           UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     AMENDED STIPULATION AND ORDER RE CONTINUANCE OF SETTLEMENT CONFERENCE AND PRE-
                                TRIAL CONFERENCE; ORDER
